 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-124-TLN
11
                                  Plaintiff,            STIPULATION TO CONTINUE STATUS
12                                                      CONFERENCE AND EXCLUDE TIME PERIODS
                           v.                           UNDER SPEEDY TRIAL ACT; FINDINGS AND
13                                                      ORDER
     EMMANUEL DIAZ-ESCADENO,
14                                                      DATE: November 15, 2018
                                 Defendant.             TIME: 9:30 a.m.
15                                                      COURT: Hon. Troy L. Nunley
16
                                                STIPULATION
17
            1.     By previous order, this matter was set for Status Conference/Change of Plea on
18
     November 15, 2018.
19
            2.     By this stipulation, counsel for the United States and counsel for defendant Emmanuel
20
     Diaz-Escadeno move to continue the status conference until December 13, 2018, at 9:30 a.m., and to
21
     exclude time between November 15, 2018, and December 13, 2018, under Local Code T4.
22
            3.     The parties agree and stipulate, and request that the Court find the following:
23
                   a)      Defense counsel needs additional time to discuss the proposed plea agreement
24
            with her client and the government. To the extent that review of the agreement with her client
25
            requires reference to discovery produced in this case, defense counsel also requires time to
26
            review discovery from the government.
27
                   b)      Counsel for defendants believe that failure to grant the above-requested
28
            continuance would deny counsel the reasonable time necessary for effective preparation, taking
      STIPULATION TO CONTINUE STATUS AND EXCLUDE      1
      TIME; FINDINGS AND ORDER
 1          into account the exercise of due diligence.

 2                 c)      Based on the above-stated findings, the ends of justice served by continuing the

 3          case as requested outweigh the interest of the public and the defendants in a trial within the

 4          original date prescribed by the Speedy Trial Act.

 5                 d)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 6          et seq., within which trial must commence, the time period of November 15, 2018 to December

 7          13, 2018, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

 8          Code T4] because it results from a continuance granted by the Court at defendants’ request on

 9          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

10          best interest of the public and the defendant in a speedy trial.

11          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

12 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

13 must commence.

14          IT IS SO STIPULATED.

15    Dated: November 13, 2018                             MCGREGOR W. SCOTT
                                                           United States Attorney
16
                                                           /s/ James R. Conolly
17                                                         JAMES R. CONOLLY
                                                           Assistant United States Attorney
18

19    Dated: November 13, 2018                             /s/ Linda C. Allison
                                                           LINDA C. ALLISON
20                                                         Assistant Federal Defender
                                                           Counsel for Defendant
21                                                         EMMANUEL DIAZ-ESCADENO
22

23

24

25

26

27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE          2
      TIME; FINDINGS AND ORDER
 1                                          FINDINGS AND ORDER

 2          IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’

 3 stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as its order.

 4 The Court specifically finds the failure to grant a continuance in this case would deny counsel

 5 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 6 The Court finds the ends of justice are served by granting the requested continuance and outweigh the

 7 best interests of the public and defendant in a speedy trial.

 8          The Court orders the time from the date the parties stipulated, up to and including December 13,

 9 2018, shall be excluded from computation of time within which the trial of this case must be

10 commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) (Local Code

11 T4). It is further ordered that the November 15, 2018 status conference shall be continued until

12 December 13, 2018, at 9:30 a.m.

13

14          IT IS SO FOUND AND ORDERED this 14th day of November, 2018.

15

16

17
                                                                    Troy L. Nunley
18                                                                  United States District Judge
19

20

21

22

23

24

25

26

27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE          3
      TIME; FINDINGS AND ORDER
